Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Invention (Claims 1-11), in the reply filed on 01/04/201 is acknowledged without traverse. Claim 12 is withdrawn as non-elected claim and Claims 1-11 remain for examination, wherein claim 1 is an independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-3, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino Katsuya et al (JP 05222551 A1, with English translation listed in the IDS in IDS filed on 1/30/2020, thereafter JP’551).
Regarding claim 1, JP’551 teaches a coated ceramic cutting tool having a hard coating layer with lower layer, upper layer, and top layer structures on a surface of a base material (Abstract, examples, and claims of JP’551), which reads on the claimed cutting tool comprising a substrate, and a coated film on the substrate, while coating film having first and second layer as recited in the instant claim. JP’551 specify top layer includes ZrN (Example 14 in table 1 of JP’551) and JP’551 specify including one of boronitrides or boroncarbonitride layer below the top layer, for example having layer including TiBCN (boronizing TiCN) in #8, #9 and #15 in table 1 of JP’551, which meets the claimed limitation of the instant claim. Although, there is no single example including both boride including Ti (first layer) and nitride including Zr (second layer) as claimed in the instant claim, however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the different layer combination since JP’551 teaches the same coated ceramic cutting tool throughout whole disclosing range, and JP’551 specify that hard layer including Ti boronitrides or Ti boroncarbonitride is suitable for the deposition under top layer (claim 1 of JP’551). 
m (#15 in table 1 of JP’551), which is within the claimed thickness range as recited in the instant claim.
Regarding claims 3 and 5, JP’551 provides example having ZrN thickness of 0.5m (#14 in table 1 of JP’551), which reads on the ZrN of claim 5 and the thickness is within the claimed thickness range as recited in the instant claim 3.
Regarding claim 10, JP’551 specify including 1.5m of ZrCN on the surface of the hard layer (example #14 of JP’551).

 Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’551 in view of Rex et al (US-PG-pub 2010/0024614 A1, thereafter PG’614).
Regarding claim 4, JP’551 specify including one of boronitrides or boroncarbonitride layer below the top layer, for example having layer including TiBCN (boronizing of TiCN) in #8, #9 and #15 in table 1 of JP’551. However, JP’551 does not specify the boride including TiB2. PG’614 teaches a cutting tool with coated surface 9abstarct and claims of PG’614). PG’641 specify that: “the surface or a part of the surface of the cutting or punching tool may be coated with one or more layers which consist of titanium carbide (TiC), titanium nitride (TiN), titanium carbonitride (TiCN), zirconium carbide (ZrC), zirconium nitride (ZrN), zirconium carbonitride (ZrCN), titanium aluminium 2O3), zirconia (ZrO2), titanium oxide (TiO2), chromium nitride (CrN), silicon carbide (SiC), tungsten carbide (WC), titanium boride (TiB2) or polycrystalline cubic boron nitride (cBN) or predominantly contain these materials. The coating(s) may also be metal-containing (metal=Ti, Cr, WC, and the like) amorphous carbon or may predominantly contain these materials. In the case of a plurality of layers lying one on top of the other, the layers may each contain or partly contain another of the abovementioned materials.” (par.[0033] and cls.7-8 of PG’614). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply titanium boride (TiB2) as demonstrated by PG’614 in the multiple layer of JP’551 since PG’614 teaches these films are suitable for the hard coating in which abrasive particles are present within and/or on the surface of a substrate. (par.[0003] and claims of PG’614).

Claim(s) 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’551 in view of Fukui et al (JP 2004-042193 A1, with English translation in IDS filed on 1/30/2020, thereafter JP’193).
Regarding claims 6-7, JP’551 does not specify including Si in the coating film. JP’193 teaches a coated cutting tool having high hardness and superior abrasion resistance even in continuous cutting (abstract and examples of JP’193). JP’193 prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Si in the film as demonstrated by JP’193 for the hard coating film of JP’551 in order to improve the abrasion property of the cutting tool (par.[0016]-[0017] of JP’193).
Regarding claim 11, JP’193 provides Ti as under layer for the hard coating (par.[0045] of JP’193), for example in example #1-2 in table 1 of JP’193, which reads on the claimed under-layer as recited in the instant claim. 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’551 in view of Takashima et al (JP 2014-014895 A1, with English translation in IDS filed on 1/30/2020, thereafter JP’895).
Regarding claims 8-9, JP’551 does not specify including V in the hard coating film as recited in the instant claims. JP’895 specify a surface coated cutting tool (abstract, claims, and par.[0001] of JP’895). JP’895 teaches including V in the hard coating film (par.[0002]-[0003] of JP’895). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include V in the hard coating .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-12 of copending application No. 16/635248 (US-PG-Pub 2020/0406365 A1) in view of JP’551.  
Regarding instant claims 1-11, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-12 of copending application No. 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734